PER CURIAM.
This case is controlled by principles enunciated in Nessim v. DeLoache, 384 So.2d 1341 (Fla. 3d DCA 1980), where we held that the issue of fraud is not ordinarily a proper subject for summary judgment because, being a subtle matter, proving the cause of action may require a full explanation of the facts and circumstances of the alleged wrong to permit a determination whether they collectively constitute fraud. It is not established conclusively in the record that the appellee Kranz, as an agent of the defrauding principal, was not a participant in a conspiracy to defraud. See Karnegis v. Oakes, 296 So.2d 657 (Fla. 3d DCA 1974), cert. denied, 307 So.2d 450 (Fla.1975).
Reversed and remanded.